Order entered December 16, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01692-CV

                         IN RE KEITH NICKERSON, Appellant

                Original Proceeding from the 265th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-9204999-NR

                                         ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   ROBERT M. FILLMORE
                                                         JUSTICE